

115 SRES 430 IS: Expressing support for the designation of March 9, 2018, as a national day of remembrance in honor of the life, legacy, and many accomplishments of Billy Frank, Jr.
U.S. Senate
2018-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 430IN THE SENATE OF THE UNITED STATESMarch 12, 2018Ms. Cantwell (for herself and Mrs. Murray) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing support for the designation of March 9, 2018, as a national day of remembrance in honor
			 of the life, legacy, and many accomplishments of Billy Frank, Jr.
	
 Whereas, in the 1850s, the United States Government signed a series of treaties with Washington State Tribes under which the Tribes granted millions of acres of land to the United States in exchange for the establishment of reservations and the recognition of traditional hunting, fishing, and gathering rights;
 Whereas Billy Frank, Jr., was born to Willie Frank, Sr., and Angeline Frank on March 9, 1931, at Frank’s Landing on the banks of the Nisqually River in Washington State;
 Whereas the tireless efforts and dedication of Billy Frank, Jr., led to a historic legal victory that ensured that the United States would honor promises made in treaties with the Washington Tribes;
 Whereas Billy Frank, Jr., was first arrested in December of 1945, at the age of 14, for fishing for salmon in the Nisqually River;
 Whereas Billy Frank, Jr., was subsequently arrested more than 50 times for exercising his treaty-protected right to fish for salmon;
 Whereas over the years, Billy Frank, Jr., and other Tribal members staged fish-ins that often placed the protestors in danger of being arrested or attacked; Whereas during these fish-ins, Billy Frank, Jr., and others demanded that they be allowed to fish in historically Tribal waters, a right the Nisqually had reserved in the Treaty of Medicine Creek;
 Whereas declining salmon runs in Washington waters resulted in increased arrests of Tribal members exercising their fishing rights under the Treaty of Medicine Creek;
 Whereas, on February 12, 1974, in the case of United States v. Washington, Judge George Hugo Boldt of the United States District Court for the Western District of Washington issued a decision that affirmed the right of Washington treaty Tribes to take up to half of the harvestable salmon in western Washington, reaffirmed Tribal treaty-reserved rights, and established the Tribes as comanagers of the salmon resource;
 Whereas the Ninth Circuit Court of Appeals and the Supreme Court of the United States upheld the Boldt decision;
 Whereas after the Boldt decision, Billy Frank, Jr., continued his fight to protect natural resources, salmon, and a healthy environment;
 Whereas the Northwest Indian Fisheries Commission, where Billy Frank, Jr., served as chairman, assists its 20 member Tribes in managing fisheries and works to establish relationships with State agencies and non-Indian groups to restore and protect habitats, and protect Tribal treaty rights;
 Whereas Billy Frank, Jr., refused to be bitter in the face of jail, racism, and abuse, and his influence was felt not just in Washington State but around the world;
 Whereas Billy Frank, Jr., was awarded the Albert Schweitzer Prize for Humanitarianism, the Common Cause Award for Human Rights Efforts, the American Indian Distinguished Service Award, the Washington State Environmental Excellence Award, and the Wallace Stegner Award for his years of service and dedication to his battle;
 Whereas, in 2015, Billy Frank, Jr., was posthumously awarded the Presidential Medal of Freedom by President Barack Obama;
 Whereas, in 2015, Congress passed the Billy Frank Jr. Tell Your Story Act (Public Law 114–101), renaming the Nisqually National Wildlife Refuge in honor of Billy Frank, Jr., and establishing a national memorial at nearby McAllister Creek, where the Medicine Creek Treaty was signed in 1854 between the United States Government and the Nisqually, Muckleshoot, Puyallup, and Squaxin Island Tribes;
 Whereas the legacy of Billy Frank, Jr., will live on in stories, in memories, and every time a Tribal member exercises his or her right to harvest salmon in Washington State; and
 Whereas the legacy of Billy Frank, Jr., continues to inspire those still around today and those still to come: Now, therefore, be it
	
 That the Senate supports a national day of remembrance in honor of the life, legacy, and many accomplishments of Billy Frank, Jr.